

116 S1618 IS: Expanding Capacity for Health Outcomes Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1618IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Schatz (for himself, Mr. Kaine, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to  expand the capacity to improve health outcomes and
 increase access to specialized care. 1.Short titleThis Act may be cited as the Expanding Capacity for Health Outcomes Act of 2019 or the ECHO 2019 Act.2.Expanding capacity for health outcomesTitle III of the Public Health Service Act is amended by inserting after section 399I (42 U.S.C. 280f–1) the following:399I-1.Expanding capacity for health outcomes(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity providing health care services in rural areas, frontier areas, health professional shortage areas, or medically underserved areas, or to medically underserved populations or Native Americans, including Indian tribes or tribal organizations.(2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332.(3)Indian tribes and tribal organizationsThe terms Indian tribes and tribal organizations have the meaning given such terms in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Medically underserved populationThe term medically underserved population has the meaning given the term in section 330(b)(3).(5)Native AmericansThe term Native Americans has the meaning given the term in section 736 and includes Indian tribes and tribal organizations.(6)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects specialists with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes.(b)Program establishedThe Secretary shall, as appropriate, award grants to evaluate, develop, and, as appropriate, expand the use of technology-enabled collaborative learning and capacity building models, to increase access to health care services, such as those to address chronic diseases and conditions, mental health, substance use disorders, prenatal and maternal health, pediatric care, pain management, palliative care, and other specialty care in medically underserved areas and for medically underserved populations.(c)Use of fundsGrants awarded under subsection (b) shall, as appropriate, be used for—(1)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including for hardware and software that enables distance learning, health care provider support, and the secure exchange of electronic health information;(2)support for health care providers and other professionals that provide or assist in the provision of services through such models;(3)the development and acquisition of instructional programming, and the training of health care providers and other professionals that provide or assist in the provision of services through such models;(4)information collection and evaluation activities to study the impact of such models on patient outcomes and health care providers, and to identify best practices for the expansion and use of such models; and(5)other activities consistent with achieving the objectives of the grants awarded under this section, as determined by the Secretary.(d)Length of grantsGrants awarded under subsection (b) shall be for a period of up to 5 years.(e)ApplicationAn eligible entity that seeks to receive a grant under subsection (b) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require. Such application criteria shall include an evaluation of patient outcomes and health care providers resulting from technology-enabled collaborative learning and capacity building models.(f)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to eligible entities, including recipients of grants under subsection (b), on the development, use, and evaluation of technology-enabled collaborative learning and capacity building models in order to expand access to health care services provided by such entities, including for medically underserved areas and to medically underserved populations.(g)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, and post on the internet website of the Department of Health and Human Services, a report including, at minimum—(1)a description of any new and continuing grants awarded to entities under subsection (b) and the specific purpose and amounts of such grants;(2)an overview of—(A)the evaluations conducted under subsections (b) or (f); and(B)technical assistance provided under subsection (f); and(3)a description of any significant findings or developments in patient outcomes and health care providers and best practices for eligible entities expanding, using, or evaluating technology-enabled collaborative learning and capacity building models.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2020 through 2024..